        Case 7:20-cv-00165 Document 1 Filed on 06/22/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-cv-165
                                       §
 11.580 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND VIOLA             §
 GARZA, et al.,                        §
                                       §
                    Defendants.        §
______________________________________________________________________________

                      COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
      Case 7:20-cv-00165 Document 1 Filed on 06/22/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.


                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Megan Eyes____________
                                                      MEGAN EYES
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3135118
                                                      Florida Bar No. 0105888
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Megan.Eyes@usdoj.gov
                                                      Attorney in Charge for Plaintiff

                                             Page 2 of 2
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 1 of 22




  SCHEDULE
     A
     Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 2 of 22




                                          SCHEDULE A

                                AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114, which

authorize the condemnation of land and the filing of a Declaration of Taking; the Act of Congress

approved September 30, 1996, as Public Law 104-208, Division C, Section 102, 110 Stat. 3009-

546, 3009-554-55, as amended and codified at 8 U.S.C. § 1103(b) & note; and the Act of Congress

approved March 23, 2018, as Public Law 115-141, div. F, tit. II, Section 230, which appropriated

the funds that shall be used for the taking.
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 3 of 22




  SCHEDULE
      B
     Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 4 of 22




                                          SCHEDULE B

                                        PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate, and

maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and related structures

designed to help secure the United States/Mexico border within the State of Texas.
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 5 of 22




  SCHEDULE
     C
    Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 6 of 22




                                         SCHEDULE C

                                     LEGAL DESCRIPTION

                                        Starr County, Texas

Tract: RGV-RGC-9047
Owner: Viola Garza, et al.
Acres: 11.580

Being a 11.580 acre tract (504,417 sq ft) parcel of land, more or less, being out of a called
445.600 acres, calculated as 454.294 acres, in Starr County, Texas conveyed to Garza Viola ET
AL, Volume 1300, Page 334. Said parcel of land more particularly described by metes and
bounds as follows;

Starting at COE Project control marker SR-05-2019, having the following NAD83 (2011) Grid
Coordinates N=16621139.93, E=957740.48; Thence N 71°35’44” W a distance of 7999.99 feet
to a found 4” iron pipe at the Southwest corner of the Domingo Villarreal, JR ET UX Tract 2,
Volume 1485 Page 657 and on the East line of the Garza Viola ET AL tract, Volume 1300, Page
334, for the Point of Commencement, having the following coordinates: N=16623665.72,
E=950149.68.

Thence: S 50°45’01” W departing said property line, crossing an existing 20 foot wide dirt road
at 3592 feet, a distance of 3622.65 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum
cap stamped RGV-RGC-9025-2-2=9047-1 on the West line of the Garza Viola ET AL tract,
Volume 1300, Page 334 and on the East line of the United States of America Fish and Wildlife
Tract 540A & 540A1, Volume 587, Page 617, for the Point of Beginning, having the following
coordinates: N=16621373.67, E=947344.32, said point being on the Northern boundary of the
parcel herein described;

Thence: S 82°04’07” E departing said property line, along said Northern boundary, crossing an
existing 20 foot wide dirt road at 20 feet, a distance of 480.36 feet to a set 5/8” x 36” iron rebar
and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-1A for a Point on Line;

Thence: S 82°04’07” E along said Northern boundary, a distance of 480.36 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-1B for a Point on Line;

Thence: S 82°04’07” E along said Northern boundary, crossing an existing 20 foot wide dirt
road at 317 feet, a distance of 480.36 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3”
aluminum cap stamped RGV-RGC-9047-1C for a Point on Line;
     Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 7 of 22



                                  SCHEDULE C (Cont.)


Thence: S 82°04’07” E along said Northern boundary, a distance of 480.36 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-1D for a Point on Line;

Thence: S 82°04’07” E along said Northern boundary, crossing the center of an existing 18 foot
wide dirt road at 439 feet, a distance of 480.36 feet to a set 5/8” x 36” iron rebar and EMC Inc.
3” aluminum cap stamped RGV-RGC-9047-2=9048-1 for angle, said point being on the East line
of the Garza Viola ET AL tract, Volume 1300, Page 334 and on the West line of the Danilo
Lozano JR tract, Document # 2019-350420;

Thence: S 09°14’05” W along said property line, departing said Northern boundary, a distance
of 210.05 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-
9047-3=9048-6 for angle, said point being on the Southern boundary of the parcel herein
described;

Thence: N 82°04’07” W departing said property line, along said Southern boundary, crossing
the center of an existing 18 foot wide dirt road at 37 feet, a distance of 480.43 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-3A for a Point on Line;

Thence: N 82°04’07” W along said Southern boundary, a distance of 480.43 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-3B for a Point on Line;

Thence: N 82°04’07” W along said Southern boundary, crossing the center of an existing 20
foot wide dirt road at 173 feet, a distance of 480.43 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-RGC-9047-3C for a Point on Line;

Thence: N 82°04’07” W along said Southern boundary, a distance of 480.43 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9047-3D for a Point on Line;

Thence: N 82°04’07” W along said Southern boundary, crossing the center of an existing 20
foot wide dirt road at 456 feet, a distance of 480.43 feet to a set 5/8” x 36” iron rebar and EMC
Inc. 3” aluminum cap stamped RGV-RGC-9025-2-3=9047-4 for angle, said point being on the
West line of the Garza Viola ET AL tract, Volume 1300, Page 334 and on the East line of the
United States of America Fish and Wildlife Tract 540A & 540A1, Volume 587, Page 617;

Thence: N 09°20’00” E along said property line, departing said Southern boundary, a distance
of 210.06 feet returning to the Place of Beginning.
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 8 of 22




  SCHEDULE
      D
                                  Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 9 of 22




                                                                                                                                                                                                                                             PL
                                                                                                                                                                                PL
                                                                                                                                                                                                                                                                                                                                                                                           0          750 1500                                     3000                        6000




                                                                                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                                       PL
                                                                                                                                                                                                                                                                                                                                                                                                                                        SCALE IN FEET




                                                                                                                                                                           PL




                                                                                                                                                                                                                                                                                   PL
                                                                                                                                                                                                                              PL
                                                                                                                                                                     PL
                                                                                                                                                                                                                                                                                                                                                                                           LEGEND:




                                                                                                                                                                                                                                                                              PL
                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                                                                                                                                                                                                                                        FOUND MONUMENT (AS NOTED)




                                                                                                                                                                PL
                                                                                                                                                                                                                                                                                                                                                                                                                                        CONTROL POINT




                                                                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                                                                                                                                                                                                                                        ACQUISITION BOUNDARY




                                                                                                                                                                                                                   PL
                                                                                                                                                                                                                                                                                                                                                                                                          PL                            PROPERTY LINE




                                                                                                                                                           PL
                                                                                                                                                                                                                                                                                                                                                                                                S.C.C.H.                                (FOUND) STARR COUNTY COURTHOUSE




                                                                                                                                                                                                                                                                  PL
      I HEREBY CERTIFY THAT THIS SURVEY WAS MADE ON THE                                                                                                                                                                                                                                                                                                                                         S.C.C.M.                                (FOUND) STARR COUNTY CAD MAP




                                                                                                                                                                                                              PL
      GROUND UNDER MY SUPERVISION AND THAT THIS PLAT
                                                                                                                                                                                                                                                                                                                                                                                                          W/                            WITH




                                                                                                                                                      PL
      CORRECTLY REPRESENTS THE FACTS AS FOUND AT THE
                                                                                                                                                                                                                                                                                                                                                                                                     ALUM.                              ALUMINUM




                                                                                                                                                                                                                                                            PL
      TIME OF THE SURVEY.
      SURVEY DATE, FEBRUARY 2019.                                                                                                                                                                                                                                                                                                                                                                    CONC.                              CONCRETE




                                                                                                                                                                                                         PL
                                                                                                                                                 PL
                                                                                                                                                                                                                                                                                                                                                                                                     POC                                POINT OF COMMENCEMENT




                                                                                                                                                                                                                                                                                                                                                          PL
                                                                                                                                                                                                                                                                                                                                                                                                     POB                                POINT OF BEGINNING




                                                                                                                                                                                                                                                      PL
      _____________________________________________
                                                                                                                                                                                                                                                                                                                                                                                                      PG.                               PAGE




                                                                                                                                                                                                PL
                                                                                                                                                                                                                                                                                                                                                                                PL
      WILLIAM BRADLEY GRAY
                                                                                                                                            PL




                                                                                                                                                                                                                                                                                                                                                     PL
      REGISTERED PROFESSIONAL LAND SURVEYOR                                                                                                                                                                                                                                                                                                                                                          VOL.
                                                                                                                                                                                                                                                                                                                                                                                                     PL
                                                                                                                                                                                                                                                                                                                                                                                                                                        VOLUME




                                                                                                                                                                                                                                             PL
      NO. 6478                                                                                                                                                                                                                                                                                                                                                                                        FIP                               FOUND IRON PIPE
                                                                                                                                                                                                                                                                                                                                                                                                                                   PL
                                                                                                                                                                                           PL
                                                                                                                                                                                                                                                                                                                                                                                                      FIR                               FOUND IRON ROD
                                                                                                                                       PL




                                                                                                                                                                                                                                                                                                                                                PL




                                                                                                                                                                                                                                                                                                                                                                                                                                   PL
                                                                                                                                                                                                                                                                                                                                                                                                     DES                                DESTROYED
                                                                               OLD
                                                                                     MIL

                                                                                                                                                                                                                                        PL
                                                                                     PL ITAR
                                                                                                          YR
                                                                                                                    D
                                                                                                                                                                                     PL




                                                                                                              PL
                                                                                                                                  PL




                                                                                                                                                                                                                                                                                                                                           PL




                                                                                                                                                                                                                                                                                                                                                                                                                              PL
                                                                                                                                                                                                                                                                                POC
                                                                     PL




                                                                                                                                                                                                                                  PL




                                                                                                                                                                                                                                                                               4" FIP
                                                                                                                                                                                                                                                                       N:16623665.72
                                                                                                                                                                                PL




                                                                                                                                                                                                                                                                         E:950149.68
                                                                                                                             PL




                                                                                                                                                                                                                                                                                                                                      PL




                                                                                                                                                                                                                                                                                                                                                                                                                         PL
                                                                                                                                                                                                                             PL
                                                                PL




                                                                                                                                                                                                                                                       PL




                                                                                                                                                                                                                                                                                    RA                                                               PL
                                                                                                                                                                                                                                                                                             ILR
                                                                                                                                                                           PL




                                                                                                                                                                                                                                                                                         PL                                                                                      PL
                                                                                                                                                                                                                                                                                                OA
                                                                                                                                                                                                                                                                                                  D
                                                                                                                        PL




                                                                                                                                                                                                                                                                                                                                 PL




                                                                                                                                                                                                                                                                                                                                                                                                                    PL
                                                                                                                                                                                                                                                                         PL
                                                                                                                                                                                                                    PL
                                                           PL




                                                                                                                                                                                                                                                                                                             PL
                                                                                                                                                                                                                                                 PL




                                                                                                                                                                                                                                                                                                                            PL




                                                                                                                                                                                                                                                                                                                                                                                PL
                                                                                                                                                                                                                                                                                                                                            PL
                                                                                                                                                                      PL




                                                                                                                                                                                                                                                                                                                                                     PL
                                                                                                                   PL




                                                                                                                                                                                                                                                                                                                                                                                                               PL
                                                                                                                                                                                                                                                                   PL




                                                                                                                                                                                                                                                                                                                                                                      PL
                                                                                                                                                                                                               PL
                                                      PL




                                                                                                                                                                                                                                        PL




                                                                                                                                                                                                                                                                                                                                                                           PL
                                                                                                                                                                                                                                                                                                                            PL
                                                                                                                                                                                                                                                                                                                                                                                                               PL
                                                                                                                                                                                                                                                                                                                                                          PL                                   PL
                                                                                                                                                                                                                                                                                                                                                                                                                                                  CONTROL POINT
                                  PL




                                                                                                                                                                PL




                                                                                                                                                                                                                                                                                                                                                                                                                                         PL    SET IR W/ALUM. CAP
                                                                                                              PL




                                                                                                                                                                                                                                                                                                                                                                                                                                              STAMPED: SR-05 2019
                                                                                                                                                                                                                                                             PL




                                                                                                                                                                                                                                                                                                                       PL
                                                                                                                                                                                                          PL
                                                 PL




                                                                                                                                                                                                                                  PL




                                                                                                                     POB                                                                                                                                                                                                                                                              PL                                                             N:16621139.93
                                                                                                                                                                                                                                                                                                                             PL




                                                                                                                                                                                                                                                                                                                                                                                                                                                       E:957740.48




                                                                                                                                                                                                                                                                                                                                                                                                          PL
                                                                                                         RGV-RGC-9025-2-2
                                                                                                                                                           PL




                                                                                                                  =9047-1                                                                                                                                                                                                                                      PL                                                                                  PL
                                                                                                            N:16621373.67
                                                                                                         PL




                                                                                                                                                                                                                                                       PL




                                                                                                              E:947344.32
                                                                                                                                                                                                                                                                                                                  PL
                                                                                                                                                                                                     PL
                                            PL




                                                                                                                                                                                                                             PL




                                                                                                                                                                                                                                                                                                                                  PL                                                                 PL
                                                                                                                                                      PL




                                                                                                                                                                                                                                                                                                                                                                                                                                                             PL
                                                                                                    PL




                                                                                                                                                                                                                                                  PL




                                                                                                                                                                                                                                                                                                             PL
                                                                                                                                                                                               PL
                                       PL




                                                                                                                                                                                                                    PL




                                                                                                                                                                                                                                                                                                                                                                                                PL




                                                                                                                                                      PL




                                                                                                                                                                                                                                                                                                                                                                                                                                                        PL
                                                                                               PL




                                                                                                                                                                                                                                            PL
                                                                                                                         PL




                                                                                                                                                                                                                                                                                                                                                                      PL                                  PL
                                                                                                                                                                                                                                                                                                        PL




                                                                                                                                                                                                                                                                                                                                                                                                                                              PL
                                                                                                                                                                                          PL




                                                                                                                                                                                                               PL
                                                                                                                                                                     PL




                                                                                                                                                                                                                                                                                                                                            PL
                                            PL




                                                                                                         PL
                                                                                          PL




                                                                                                                                                                                                                                                                                                                  PL
                                                                                                                                                                                                                                   PL
                                                                                                                                                                                     PL




                                                                                                                                                                                                                                                                                                   PL
                                                                                                                                                                                                          PL
                                                                                 PL




                                                                                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                                                                                                                                                                                                                                               AREA TABLE
                                                           PL




                                                                                                                                                                                                                                                      PL


                        PL             PL                                                                                                                                                                                                                                                                                                                                                                                     AREA                                       ACRES
                                                                                                                                                                                                                             PL
                                                                          PL




                                                                                                                                                                                               PL
                                                                                                                                                                                                     PL




                                                                                                                                                                                                                                                                                                                                                                                                                          TAKING TRACT                            +      ±11.580
                                                                                                                                                                                                                                       PL
                  PL




                                                                                                                                                                                                                                                                                                                                                                                                                           REMAINING
                                                                                                                                                                                                                        PL




                                                                                                                                                                                                                                                                                                                                                                                                                         PARENT TRACT
                                                                     PL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +      ±232.960
                                                                                                                                                                                                    PL




                                                                                                                                                                                                                                                                                                                                                                                                                           NORTH OF
             PL




                                                                                                                                                                                                                                                                                                                                                                                                                         TAKING TRACT
                                                                     PL




        PL                                                                                                                                                                                                                                                                                                                                                                                                                 REMAINING
                                                                                                                                                                                                                                                                                                                                                                                                                         PARENT TRACT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  +      ±209.754
                   PL




                                                                                                                                                                                                                                                                                                                                                                                                                           SOUTH OF
                             PL                  PL



                                                                                                                                                                                                                                                                                                                                                                                                                         TAKING TRACT
                                                                                                                                                                                                                                                                                                                                                                                                                         PARENT TRACT                             =      ±454.294

                                                                                                                                                                                                                                                                                                                                                                                                                    I.B.W.C. EASEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                           INSIDE                                         ±0.000
                                                                                                                                                                                                                                                                                                                                                                                                                       TAKING TRACT
                                                                                                                                                                                      DRAWN BY:                                                         MARK DESCRIPTION DATE APPR.
   SHEET NO.                      METES & BOUNDS SURVEY                                                                                                                               JP         9/19                                                    1   BOUNDARY CHANGE 9/17/19
                                                                                                                                                                                      CHECKED BY:
                                                                                                                                                                                      WBG        9/19
                                                                                                                                                                                      SURVEY DATE:
   4 OF 10                                                                                                                                                                                       8/19
                                                                                                                                                                                      PLOT DATE:
                             TRACT NO. RGV-RGC-9047                                                                                                                                   SHEET
                                                                                                                                                                                                 9/19                                                   BORDER WALL TASK ORDER: 003
                                                                                                                                                                                                                                                                                                                                                                                 Web Address: http: // www.emcsurvey.com
                                                                                                                                                                                                                                                                                                                                                                    2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      US Army Corps
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of Engineers ®
                                                                                                                                                                                              ANSI-A                                                   CONTRACT NO. : W9128F-15-D-0012                                                                                        CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                         STARR COUNTY                                                                                                   TEXAS                                         SIZE:

EMC, INC. PROJECT NO.: 19036
                           Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 10 of 22




                                                                                                                                               PL
                                                                                                                                                                                                                                  0        25         50                 100                              200




                                                                                                                                          PL
                                                                                                                                                                                                                                                             SCALE IN FEET




                                                                                                                                     PL
                                                                                                                                                                                                                             *NOTE:
                                                                                                                                                                                                                             ALL ROADS ARE PRIVATE, UNLESS NOTED OTHERWISE.




                                                                                                                                PL
                                                                                                                                                                                       POC




                                                                                                                           PL
                                                                                                                                                                                      4" FIP
                                                                                                                                                                              N:16623665.72
                                                                                                                                                                                E:950149.68


                                                                                                                      PL
                                                                                                                                                                                                                                                                                       CONTROL POINT
                                                                                                                                                                                                                                                                                    SET IR W/ALUM. CAP
                                                                                                                                                                                                                                                                                   STAMPED: SR-05 2019
                                                                                                                                                                                                                                                                                          N:16621139.93
                                                                                                                 PL




                                                                                                                                                                                                                                                                                            E:957740.48
                                                                                                            PL
                                                                                                       PL




                                     POB
                         RGV-RGC-9025-2-2
                                                                                                  PL




                                  =9047-1
                            N:16621373.67
                              E:947344.32
                                                                                             PL




                                                                                                                                                                                  S82° 04'
                                                                                                                                                                                          07"E
                                                                                        PL




                                                                                                                                                                                    480.36'
                                                                                                                                                                                                                                                                               RGV-RGC-9047-1A
                                                                                   PL
                                                                                00"E
                                                                          210.06'
                                                                               '
                                                                       N09° 20
                                                                          PL
                                                                        PL
                                                                  PL




              RGV-RGC-9025-2-3                                                                                                                                        N82° 04'
                                                             PL




                       =9047-4                                                                                                                                                07"W
                                                                                                                                                                         480.43'
                                                        PL




                                                                                                                                                                                                                                                              RGV-RGC-9047-3D
                                                   PL
                                              PL
                                         PL
                                    PL
                               PL
                          PL




                                                                                                                                                            DRAWN BY:            MARK DESCRIPTION DATE APPR.
   SHEET NO.               METES & BOUNDS SURVEY                                                                                                            JP         9/19       1   BOUNDARY CHANGE 9/17/19
                                                                                                                                                            CHECKED BY:
                                                                                                                                                            WBG        9/19
                                                                                                                                                            SURVEY DATE:
   5 OF 10                                                                                                                                                             8/19
                                                                                                                                                            PLOT DATE:
                       TRACT NO. RGV-RGC-9047                                                                                                               SHEET
                                                                                                                                                                       9/19       BORDER WALL TASK ORDER: 003
                                                                                                                                                                                                                                Web Address: http: // www.emcsurvey.com                       US Army Corps
                                                                                                                                                                                                                   2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                                                                                                              of Engineers ®
                                                                                                                                                                    ANSI-A       CONTRACT NO. : W9128F-15-D-0012             CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                       STARR COUNTY                                                                                                                 TEXAS   SIZE:

EMC, INC. PROJECT NO.: 19036
                           Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 11 of 22
                                                                                                                                        0        25         50                 100                            200


                                                                                                                                                                   SCALE IN FEET


                                                                                                                                   *NOTE:
                                                                                                                                   ALL ROADS ARE PRIVATE, UNLESS NOTED OTHERWISE.




                                        RGV-RGC-9047-1A




                                                                            S82° 04'
                                                                                    07"E
                                                                              480.36'
                                                                                                                                                                   RGV-RGC-9047-1B




                                                                  N82° 04
                               RGV-RGC-9047-3D                          ' 07"W
                                                                    480.43'




                                                                                                                                                   RGV-RGC-9047-3C




                                                                  DRAWN BY:            MARK DESCRIPTION DATE APPR.
   SHEET NO.               METES & BOUNDS SURVEY                  JP         9/19       1   BOUNDARY CHANGE 9/17/19
                                                                  CHECKED BY:
                                                                  WBG        9/19
                                                                  SURVEY DATE:
   6 OF 10                                                                   8/19
                                                                  PLOT DATE:
                       TRACT NO. RGV-RGC-9047                     SHEET
                                                                             9/19       BORDER WALL TASK ORDER: 003
                                                                                                                                      Web Address: http: // www.emcsurvey.com                       US Army Corps
                                                                                                                         2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                    of Engineers ®
                                                                          ANSI-A       CONTRACT NO. : W9128F-15-D-0012             CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                       STARR COUNTY                       TEXAS   SIZE:

EMC, INC. PROJECT NO.: 19036
                           Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 12 of 22
                                                                                                                                       0        25         50                 100                                   200


                                                                                                                                                                  SCALE IN FEET


                                                                                                                                  *NOTE:
                                                                                                                                  ALL ROADS ARE PRIVATE, UNLESS NOTED OTHERWISE.




                    RGV-RGC-9047-1B




                                                     S82° 04'
                                                             07"E
                                                       480.36'
                                                                                                                            RGV-RGC-9047-1C




                                                                                                                                                                                                         S82° 04'
                                                                                                                                                                                                                 07"E
                                                                                                                                                                                                           480.36'




                                          N82° 04'
                                                  07"W
          RGV-RGC-9047-3C                    480.43'




                                                                                         RGV-RGC-9047-3B                                                                                      N82° 04'
                                                                                                                                                                                                       07"W
                                                                                                                                                                                                  480.43'




                                                                    DRAWN BY:         MARK DESCRIPTION DATE APPR.
   SHEET NO.               METES & BOUNDS SURVEY                    JP         9/19    1   BOUNDARY CHANGE 9/17/19
                                                                    CHECKED BY:
                                                                    WBG        9/19
                                                                    SURVEY DATE:
   7 OF 10                                                                     8/19
                                                                    PLOT DATE:
                       TRACT NO. RGV-RGC-9047                       SHEET
                                                                               9/19    BORDER WALL TASK ORDER: 003
                                                                                                                                     Web Address: http: // www.emcsurvey.com                       US Army Corps
                                                                                                                        2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                   of Engineers ®
                                                                            ANSI-A    CONTRACT NO. : W9128F-15-D-0012             CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                       STARR COUNTY                  TEXAS          SIZE:

EMC, INC. PROJECT NO.: 19036
                           Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 13 of 22
                                                                                                                               0        25         50                 100                            200


                                                                                                                                                          SCALE IN FEET


                                                                                                                          *NOTE:
                                                                                                                          ALL ROADS ARE PRIVATE, UNLESS NOTED OTHERWISE.




                                        RGV-RGC-9047-1C




                                                                                   S82° 04'
                                                                                           07"E
                                                                                     480.36'
                                                                                                                                                                              RGV-RGC-9047-1D




                   RGV-RGC-9047-3B                                      N82° 04'
                                                                                07"W
                                                                           480.43'




                                                                                                                  RGV-RGC-9047-3A




                                                            DRAWN BY:         MARK DESCRIPTION DATE APPR.
   SHEET NO.               METES & BOUNDS SURVEY            JP         9/19    1   BOUNDARY CHANGE 9/17/19
                                                            CHECKED BY:
                                                            WBG        9/19
                                                            SURVEY DATE:
   8 OF 10                                                             8/19
                                                            PLOT DATE:
                       TRACT NO. RGV-RGC-9047               SHEET
                                                                       9/19    BORDER WALL TASK ORDER: 003
                                                                                                                             Web Address: http: // www.emcsurvey.com                       US Army Corps
                                                                                                                2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                           of Engineers ®
                                                                    ANSI-A    CONTRACT NO. : W9128F-15-D-0012             CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                       STARR COUNTY                 TEXAS   SIZE:

EMC, INC. PROJECT NO.: 19036
                           Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 14 of 22




                                                                                                                                                                                                                                                      PL
                                                                                                                                            0               25                   50                                 100                                              200




                                                                                                                                                                                                                                                 PL
                                                                                                                                                                                               SCALE IN FEET




                                                                                                                                                                                                                                            PL
                                                                                                                                   *NOTE:
                                                                                                                                   ALL ROADS ARE PRIVATE, UNLESS NOTED OTHERWISE.




                                                                                                                                                                                                                                       PL
                                                                                                                                                                                                                                  PL
                                                                                                                                                                                                                             PL
                                                                                                                                                                                                                        PL
                                                                                                                                                                                                                   PL
                                      RGV-RGC-9047-1D




                                                                                                                                                                                                              PL
                                                                                                                PRGV-RGC-9047-2
                                                                                                                        =9048-1




                                                                                                                                                                                                         PL
                                                                                   S82° 04'
                                                                                           07"E
                                                                                     480.36'




                                                                                                                                                                                                    PL
                                                                                                                                                                                               PL
                                                                                                                                                                                          PL
                                                                                                                                                                                       05"W
                                                                                                                                                                                  210.05'
                                                                                                                                                                                      '
                                                                                                                                                                               S09° 14
                                                                                                                                                                                     PL
                                                                                                                                                                                PL
               RGV-RGC-9047-3A                                          N82° 04'
                                                                                07"W
                                                                           480.43'

                                                                                                                                                                          PL




                                                                                                        RGV-RGC-9047-3
                                                                                                                                                                     PL




                                                                                                               =9048-6
                                                                                                                                                                PL
                                                                                                                                                           PL
                                                                                                                                                      PL
                                                                                                                                                 PL
                                                                                                                                            PL
                                                                                                                                       PL
                                                                                                                                  PL




                                                                DRAWN BY:           MARK DESCRIPTION DATE APPR.
   SHEET NO.               METES & BOUNDS SURVEY                JP         9/19      1   BOUNDARY CHANGE 9/17/19
                                                                CHECKED BY:
                                                                WBG        9/19
                                                                SURVEY DATE:
   9 OF 10                                                                 8/19
                                                                PLOT DATE:
                       TRACT NO. RGV-RGC-9047                   SHEET
                                                                           9/19     BORDER WALL TASK ORDER: 003
                                                                                                                                      Web Address: http: // www.emcsurvey.com
                                                                                                                         2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                                                                           US Army Corps
                                                                                                                                                                                                                                                           of Engineers ®
                                                                        ANSI-A     CONTRACT NO. : W9128F-15-D-0012                 CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                       STARR COUNTY                     TEXAS   SIZE:

EMC, INC. PROJECT NO.: 19036
                            Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 15 of 22
      LEGEND:

                        FOUND MONUMENT (AS NOTED)                               UGC        UNDERGROUND COMMUNICATIONS/TELEPHONE LINE                                     EDGE OF RIPRAP

                        SET 5/8" IR W/ALUMINUM CAP STAMPED (AS NOTED)           FO         UNDERGROUND FIBER OPTIC LINE                                                  EDGE OF VEGETATING (TYPE NOTED)

                        CONTROL POINT                                           CB         CATCH BASIN                                                   X               MISCELLANEOUS SYMBOL (SEE LABEL)

                        ACQUISITION BOUNDARY                                               STORM GRATE                                              S.C.C.H.             (FOUND) STARR COUNTY COURTHOUSE

                        EASEMENT LINE                                                SSV
                                                                                           STORM SEWER VALVE                                        H.C.C.M.             (FOUND) HIDALGO COUNTY CAD MAP
              PL        PROPERTY LINE                                           D          STORM MANHOLE                                            S.C.C.M.             (FOUND) STARR COUNTY CAD MAP
          O         O   EXISTING WALL                                           SD         STORM SEWER                                                  W/               WITH

                        LEVEE CENTERLINE                                        CP         CULVERT                                                    UNK.               UNKNOWN

                        LEVEE TOP BANK                                                     HEADWALL AND WINGWALL                                     ALUM.               ALUMINUM

                        LEVEE TOE                                                          TOP OF DITCH                                              CONC.               CONCRETE

                        EDGE OF ROAD (TYPE NOTED)                                          BOTTOM OF DITCH                                           CULV.               CULVERT

                                                                                           EDGE OF WATER                                               POC               POINT OF COMMENCEMENT
                        SAVE AND EXCEPT AREA
                                                                                           WATER PUMP                                                  POB               POINT OF BEGINNING

                        EDGE OF SIDEWALK                                        MW         MONITORING WELL                                             PG.               PAGE

                        BUILDING OUTLINE (SEE LABEL)                                       WATER VALVE                                                VOL.               VOLUME
                                                                                     WV

              X         FENCE (TYPE NOTED)                                      W          WATER METER                                                  FIP              FOUND IRON PIPE

                        EDGE OF STRUCTURE (SEE LABEL)                                      HYDRANT                                                     FIR               FOUND IRON ROD

                        BRIDGE OUTLINE                                                     WATER EXTINGUISHER/FAUCET/SPICKET                         1STFR               1 STORY FRAME HOUSE

              OHE       OVERHEAD ELECTRICAL LINE                                W          WATER MANHOLE                                             2STFR               2 STORY FRAME HOUSE

              UGE       UNDERGROUND ELECTRICAL LINE                              W         WATER LINE                                                1STBR               1 STORY BRICK HOUSE

                        LIGHT POLE                                              L          LIFT STATION                                              2STBR               2 STORY BRICK HOUSE

                        UTILITY POLE                                            PS         PUMP STATION                                              1STCB               1 STORY COMMERCIAL BUILDING

                        GUY END                                                 CO         SEWER CLEAN OUT                                           2STCB               2 STORY COMMERCIAL BUILDING

                        GUY POLE                                                S          SEWER MANHOLE                                             1STSB               1 STORY STORE BUILDING

              J         JUNCTION BOX                                                       SEWER WATER PUMP                                          2STSB               2 STORY STORE BUILDING

              E         ELECTRICAL MANHOLE                                      S          SANITARY SEWER VAULT                                     SHDWF                SHED WOOD FRAME

              M         ELECTRICAL METER                                        SS         SANITARY SEWER LINE                                       SHDBR               SHED BRICK

              PB        ELECTRICAL PULL BOX                                                GAS TANK                                                    CLF               CHAIN LINK FENCE

                        TRANSMISSION TOWER                                                 GAS VALVE                                                    WF               WOODEN FENCE
                                                                                     GV
              S         SUBSTATION                                              G          GAS METER                                                   SBF               STONE OR BRICK FENCE

              T         ELECTRICAL TRANSFORMER                                             GAS LINE MARKER                                             BWF               BARBED WIRE FENCE

              C         COMMUNICATIONS/TELEPHONE MANHOLE                        G          GAS VAULT                                                   GAT               GATE

              CJ        COMMUNICATION/TELEPHONE JUNCTION BOX/PEDESTAL           UGG        GAS LINE                                                    CEM               CEMETERY OUTBOUND

              OHC       OVERHEAD COMMUNICATIONS/TELEPHONE LINE                             DOCKS / DECKS/ PIERS                                      HDSTN               HEAD STONE




    GENERAL SURVEYOR'S NOTES:
    1. THE BEARINGS, DISTANCES AND COORDINATE VALUES SHOWN HEREON ARE                                                                  MONUMENT TABLE
       BASED ON THE TEXAS STATE PLANE COORDINATE SYSTEM, REFERENCED TO
       NAD 83(2011), TX SOUTH ZONE(4205), US SURVEY FEET, USING THE CORS(2011)
                                                                                                                              MONUMENT NAME    NORTHING                                                EASTING
       ADJUSTMENT. THE DISTANCES AND COORDINATES SHOWN HEREON ARE GRID                                                   RGV-RGC-9025-2-2=9047-1 16621373.67 947344.32
       VALUES AND MAY BE CONVERTED TO GROUND (SURFACE) USING A SCALE
       FACTOR OF 0.999974017 (E.G. GRID X 0.999974017 = SURFACE).
                                                                                                                              RGV-RGC-9047-1A                          16621307.39 947820.08
    2. A SEPARATE METES AND BOUNDS DESCRIPTION OF EQUAL DATE WAS WRITTEN                                                      RGV-RGC-9047-1B                          16621241.10 948295.85
       IN CONJUNCTION WITH THIS SURVEY PLAT.
    3. THIS SURVEY WAS PERFORMED WITHOUT THE BENEFIT OF A TITLE COMMITMENT.                                                   RGV-RGC-9047-1C                          16621174.82 948771.62
       THE SUBJECT PARCEL MAY BE SUBJECT TO RECORDED, UNRECORDED OR
                                                                                                                              RGV-RGC-9047-1D                          16621108.54 949247.38
       MIS-INDEXED INSTRUMENTS OR FACTS WHICH WOULD BE REVEALED BY A
       THOROUGH TITLE EXAMINATION.                                                                                         RGV-RGC-9047-2=9048-1                       16621042.25 949723.15
    4. THE REMAINING ACREAGE OF THE PARENT TRACT WAS CALCULATED FROM THE
       RECORDED INSTRUMENTS AND/OR GIS INFORMATION PROVIDED BY THE COUNTY
                                                                                                                           RGV-RGC-9047-3=9048-6                       16620834.92 949689.44
       AND IS NOT BASED ON FIELD DIMENSIONS.                                                                                  RGV-RGC-9047-3A                          16620901.22 949213.60
    5. EMC, INC. HAS PROVIDED THESE SURVEY SERVICES TO THE CORPS OF
       ENGINEERS AS THE PRIME CONSULTANT. THE CORP'S CONTRACTING OFFICER'S                                                    RGV-RGC-9047-3B                          16620967.51 948737.77
       REPRESENTATIVE IS STEPHEN CORLEY, RPLS (817) 886-11453.                                                                RGV-RGC-9047-3C                          16621033.80 948261.93
    6. TEXAS 811 UTILITY LOCATE REQUEST WAS SUBMITTED FOR THIS SURVEY ON
       JULY 30, 2O19 (TICKET NO. 1971165549).                                                                                 RGV-RGC-9047-3D                          16621100.10 947786.09
    7. LONE STAR 811 UTILITY LOCATE REQUEST WAS SUBMITTED FOR THIS SURVEY ON
                                                                                                                         RGV-RGC-9025-2-3=9047-4 16621166.39 947310.25
       JULY 30, 2O19 (TICKET NO. 592141616).




                                                                                 DRAWN BY:            MARK DESCRIPTION DATE APPR.
   SHEET NO.                METES & BOUNDS SURVEY                                JP         9/19       1   BOUNDARY CHANGE 9/17/19
                                                                                 CHECKED BY:
                                                                                 WBG        9/19
                                                                                 SURVEY DATE:
  10 OF 10                                                                                  8/19
                                                                                 PLOT DATE:
                        TRACT NO. RGV-RGC-9047                                   SHEET
                                                                                            9/19       BORDER WALL TASK ORDER: 003
                                                                                                                                                     Web Address: http: // www.emcsurvey.com                       US Army Corps
                                                                                                                                        2472 SUNSET DR. * GRENADA, MS 38901 * Ph. (662) 226-5166 * Fax (662) 226-5170
                                                                                                                                                                                                                   of Engineers ®
                                                                                         ANSI-A       CONTRACT NO. : W9128F-15-D-0012             CENTER POINT, LA * PUNTA GORDA, FL * HOUSTON, TX
                        STARR COUNTY                                    TEXAS    SIZE:

EMC, INC. PROJECT NO.: 19036
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 16 of 22




    SCHEDULE
        E
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 17 of 22



                                      SCHEDULE E

                                    ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-9047
Owner: Viola Garza, et al.
Acres: 11.580


       The estate acquired is fee simple, subject to existing easements for public roads and

highways, public utilities, railroads, and pipelines; and subject to the mineral interests of

third parties; excepting and reserving to the Grantor all interests in minerals and

appurtenant rights for the exploration, development, production and removal of said

minerals;

       Reserving to the owners of lands identified in conveyance recorded on February

11, 2011 with the Starr County Recorder, volume 1300, page 334, document number

295650, reasonable access to and from the owners’ lands lying between the Rio Grande

River and the border barrier through opening(s) or gate(s) in the border barrier between the

westernmost mark labeled “Beginning” and easternmost mark labeled “Ending” depicted

on the map below;

       Excepting and excluding all interests in water rights and water distribution and

drainage systems, if any, provided that any surface rights arising from such water rights or

systems are subordinated to the United States’ construction, operation, and maintenance of

the border barrier.
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 18 of 22



                         SCHEDULE E (Cont.)
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 19 of 22




    SCHEDULE
        F
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 20 of 22



                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HUNDRED

SIXTY TWO THOUSAND, SEVEN HUNDRED AND SEVENTY TWO DOLLARS

AND NO/100 ($162,772.00), to be deposited herewith in the Registry of the Court for the

use and benefit of the persons entitled thereto.
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 21 of 22




     SCHEDULE
        G
Case 7:20-cv-00165 Document 1-1 Filed on 06/22/20 in TXSD Page 22 of 22



                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Viola Garza                                  RGV-RGC-9047
                                              Executors’ Deed, Document # 148458;
 Austin, TX 78546                             Recorded July 12, 1989, Deed Records of
                                              Starr County
 Sonia Morton

 San Antonio, TX 78259

 Maria Garza

 Mission, TX 78574

 Ileana Baca

 San Antonio, TX 78259

 Felix Tadeo Martinez

 Santa Elena, TX 78591

 Alma Coplen

 Austin, TX 78717-4919

 Alicia Koeneke

 Mission, TX 78572

 The Estate of Rolando J. Vallejo

 Pharr, TX 78577

 Vern Vanderpool                              RGV-RGC-9047
                                              Tenant in Possession
 Alamo, TX 78516
                           Case 7:20-cv-00165 Document 1-2 Filed on 06/22/20 in TXSD Page 1 of 2
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            11.580 ACRES OF LAND, MORE OR LESS, SITUATE IN STARR
United States of America                                                                                    COUNTY, STATE OF TEXAS; AND VIOLA GARZA, ET AL.,

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                  Starr
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Megan Eyes, United States Attorney's Office, SDTX, 1701 West
Bus. Hwy.83, Ste.600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure            ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881          ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                 28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                      ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                   PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                              ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                              ’ 835 Patent - Abbreviated         ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                       New Drug Application         ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                      ’ 840 Trademark                          Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                       SOCIAL SECURITY                  ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards            ’ 861 HIA (1395ff)                 ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                            ’ 862 Black Lung (923)             ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management                ’ 863 DIWC/DIWW (405(g))                 Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                      ’ 864 SSID Title XVI               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act               ’ 865 RSI (405(g))                 ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                 ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                         ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation            FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement             ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                    or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                           ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                              State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                      ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                       Litigation -
                                                                                                                        (specify)                        Transfer                          Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for the purpose of obtaining fee simple interest
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                 DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/22/2020                                                                MEGAN EYES              Digitally signed by MEGAN EYES
                                                                                                             Date: 2020.06.22 11:55:01 -05'00'
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
                         Case 7:20-cv-00165 Document 1-2 Filed on 06/22/20 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
